KELTON, J.,
I agree entirely with the opinion and result reached in the instant annulment case. In my opinion, however, if the issue between the parties had been plaintiff’s liability to support defendant, husband-plaintiff may possibly be estopped from denying the validity of his conduct in seeking the Alabama divorce. Compare Com. v. Case, 29 D. & C. 2d 405, 12 Bucks 565, 567(1962), aff’d 200 Pa. Superior Ct. 200, 189 A. 2d 756 (1963), a support case where the fraudulent Alabama decree was actually entered by that court.